              Case 2:17-cv-00874-JLR Document 75 Filed 04/09/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          JERRY HOANG, et al.,                            CASE NO. C17-0874JLR

11                               Plaintiffs,                ORDER OF DISMISSAL
                   v.
12
            BANK OF AMERICA N.A., et al.,
13
                                 Defendants.
14

15          The court having been notified of the settlement of this matter and it appearing

16   that no issue remains for the court’s determination:

17          IT IS ORDERED that this action and all claims asserted herein are DISMISSED

18   with prejudice and without costs to any party.

19          In the event settlement is not perfected, any party may move to reopen the case,

20   //

21   //

22   //


     ORDER - 1
              Case 2:17-cv-00874-JLR Document 75 Filed 04/09/21 Page 2 of 2




 1   provided such motion is filed within 60 days of the date of this order. Any trial date and

 2   pretrial dates previously set are hereby VACATED.

 3          Dated this 9th day of April, 2021.

 4

 5                                                    A
                                                      JAMES L. ROBART
 6
                                                      United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
